                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
                            Plaintiff,        )
                                              )
               vs.                            )          No. CR-19-160-C
                                              )
DWAYNE EDWARD RASMUSSEN,                      )
                                              )
                            Defendant.        )

                        MEMORANDUM OPINION AND ORDER

       Defendant was charged in a four-count Superseding Indictment with four different bank

robberies each in violation of 18 U.S.C. § 2113(a). Defendant requests the Court dismiss

counts 1, 2, and 3. According to Defendant, these Counts violate the Fed. R. Crim. P. 11

agreement between the parties. Defendant asserts that information Plaintiff learned during

the Rule 11 process provided the bases for Counts 1, 2, and 3. In response, Plaintiff asserts

Defendant’s Motion should be denied as the Court has previously found no Rule 11 agreement

was reached.

       As Plaintiff notes, the Court has on two prior occasions ruled that no agreement was

reached between Plaintiff and Defendant. In the absence of any agreement, any potential

protections of the proposed agreement are unavailable to Defendant. Defendant offers no

authority for the proposition that information learned in a failed plea negotiation cannot be

later used against him. While Fed. R. Crim. P. 11(f) and Fed. R. Evid. 410 may preclude

offering evidence of statements made during plea negotiations into evidence, those rules do

not preclude using that information to bring additional charges against Defendant. In any

event, the proffer executed by Defendant during the plea negotiations explicitly waived any
protection from Rules 11(f) and/or 410. Finally, that proffer statement explicitly advised

Defendant that additional charges were possible based on statements he made during the

negotiations.

       Accordingly, Defendant’s Motion to Dismiss Counts 1, 2 and 3 of the Superseding

Indictment (Dkt. No. 51) is DENIED.

       IT IS SO ORDERED this 13th day of January, 2020.




                                            2
